department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date index number dear mr date cc intl br dbergkuist cor-118834-00 this is in response to your letter dated date in which you requested certain general information concerning payments made by a foreign educational trust to a college or university in the united_states for the benefit of an american student you have asked under what circumstances would such payments be considered taxable_income to the student pursuant to revproc_2001_1 2001_1_irb_1 the national_office may issue general information letters that call attention to well-established interpretations or principles of tax law without application to a specific set of facts an information_letter is advisory only and has no binding effect on the service see section dollar_figure of revproc_2001_1 if you require a written_determination that applies the tax laws to a specific set of facts see the procedures set forth in section of revproc_2001_1 for requesting a private_letter_ruling depending upon the specific facts of your situation your inquiry raises issues under several provisions of the internal_revenue_code your letter refers to an american student if the student is a united_states citizen or resident the student is subject_to tax on his or her worldwide income see sec_1_1-1 of the income_tax regulations which provides that in general all citizens of the united_states wherever resident and all resident_alien individuals are liable to the income taxes imposed by the code whether the income is received from sources within or without the united_states if on the other hand the student is a nonresident_alien_individual the student is generally taxed on only his or her united_states source income and income that is effectively connected with the conduct_of_a_trade_or_business within the united_states see sec_871 payments made on behalf of or for the benefit of another person are generally treated as received by that person the payment by a foreign educational trust to a united_states educational_institution on behalf of or for the benefit of an american student cor-118834-00 would generally be considered to have been received by the student and then paid to the college or university for tuition or other expenses generally sec_61 provides that gross_income means all income from whatever source derived except as otherwise provided in the code therefore the payment by the foreign educational trust is includible in the student’s taxable_income for united_states tax purposes unless it is specifically excluded therefrom under a provision of the code see for example sec_117 of the code which provides that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_institution that meets certain requirements see also sec_102 which provides in part that gross_income does not include the value of property acquired by gift your inquiry presents a number of different issues that would require additional facts in order to be adequately addressed if you wish to pursue a private_letter_ruling that applies the tax laws to a particular set of facts please consult section of revproc_2001_1 for your information we are enclosing a copy of publication relating to scholarships and fellowships we hope that this general information will prove helpful to you sincerely anne o’connell devereaux assistant to the branch chief branch office of the associate chief_counsel international attachment pub
